Bob Terrell, plaintiff in error, was convicted on the 5th day of November, 1909, in the county court of Carter county on a charge of maintaining a place wherein intoxicating liquors were kept for the purpose of sale, and was on the 6th day of November thereafter sentenced by the court to pay a fine of one hundred dollars and serve a term of sixty days in the county jail. The case was ably briefed and orally argued on behalf of both parties. A careful examination of the entire record fails to disclose any error prejudicial to the substantial rights of plaintiff in error, and the judgment of the court below is affirmed, with directions to the county court of Carter county to enforce the judgment and sentence.